The judgment of the court was pronounced by
Slidell, J.
It appears from the plaintiff’s own showing in the petition and a bill of exceptions, that he was the defendant in a suit brought against him by one Thompson, and that the record of that cause, with the other records of the court had been destroyed by fire. The present proceeding was brought in the form of a rule upon the clerk of the court to show cause “why the suit should not be placed upon the docket of said court, in order that proceedings may take place in said suit to bring it to a final decision.”
The district judge dismissed the rule, and Snyder has appealed. The clerk of the court is the sole appellee.
*667In our opinion, the plaintiff in rule should have taken his proceedings against the opposite party in the cause, Thompson; and the court properly refused to act in the matter with no one before it but the defendant in that suit and an officer of the court. We may also add, that we are at loss to perceive what practical result could have been attained by the proposed order, which could not have been attained without it.
Judgment affirmed, with costs.